In a proceeding to validate petitions designating the petitioner as a candidate in the Liberal Party Primary Election to be held on September 12, 1978 for the public office of Member of the Assembly for the 51st Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Hirsch, J.), which granted the application. Judgment affirmed, without costs or disbursements, on the authority of Matter of Adams v Power (22 NY2d 783). The "fatal defect” provision of subdivision 2 of section 1-106 of the Election Law is not applicable under the circumstances of this case. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.